IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0396
                               Filed April 27, 2016


IN THE INTEREST OF C.M., W.M., AND P.M.,
Minor children,

A.K., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan Flaherty,

Associate Juvenile Judge.



       A mother appeals the juvenile court’s termination of her parental rights to

her children. AFFIRMED.



       Michael M. Lindeman of Lindeman Law, Cedar Rapids, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Kimberly A. Opatz of Linn County Advocate, Cedar Rapids, for minor

children.



       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                              2


POTTERFIELD, Judge.

          A mother appeals the juvenile court’s termination of her parental rights to

her children, C.M., W.M., and P.M.1 She argues termination was inappropriate

both because her children could have been safely returned to her custody at the

time of the termination hearing and because of the closeness of her relationships

with her children. We find the juvenile court correctly determined the children

could not be safely returned to the mother’s care. We also find the mother’s

bond with her children was not so strong as to preclude termination.                 We

therefore affirm.

I. Background Facts and Proceedings

          C.M. was born in 2008 and is seven years old. W.M. was born in 2010

and is five years old. P.M. was born in 2012 and is three years old. In June

2014, their father was convicted of federal weapons charges. He is currently

serving his sentence in federal prison. Shortly after the father was sent to prison,

the mother and children were evicted from their apartment.                  They became

homeless and stayed either with friends or at a local motel. In October 2014, the

family came to the attention of the Iowa Department of Human Services (DHS)

due to allegations the mother was using methamphetamine while caring for the

children.

          A child abuse assessment found the children were dirty and living in a

debris-cluttered motel room.          Drug paraphernalia was located in the room,

including several pipes and other items suggesting methamphetamine use. One

of the pipes was found in a diaper bag P.M. was unpacking.                    The mother

1
    The father’s parental rights were also terminated, but he has not appealed.
                                         3


admitted to having used the drug several days prior but stated she had been

outside of her children’s presence at the time because she was in the bathroom

with the door locked. C.M. reported he was often left alone in the family’s motel

room with his younger siblings, sometimes for long periods of time. As a result of

the founded child abuse assessment, the children were removed from the

mother’s care and placed with their paternal grandparents. C.M., W.M., and P.M.

were adjudicated to be children in need of assistance in November 2014.

      The mother was given access to a number of services including parenting

education, housing assistance, and mental health and substance abuse

treatment.     She did not follow through with treatment and medications

recommended by mental health professionals and also failed to successfully

complete several substance abuse programs.              She initially participated in

inpatient treatment at the Heart of Iowa residential substance abuse treatment

program      but   was   asked   to   leave   because     she   continued   to   use

methamphetamine. She then attempted inpatient treatment at MECCA Services

but was asked to leave for possession of pain medication and for testing positive

for benzodiazepine. Finally, the mother participated in an Area Substance Abuse

Council inpatient program but was eventually asked to leave for smoking on

campus and other reasons. The mother also failed to comply consistently with

court-ordered drug testing. She went in for testing only thirty-nine out of the

eighty-eight times she was called to do so.               She tested positive for

methamphetamine as recently as October 2015.

      A contested termination hearing was held on November 10, 2015. After

hearing testimony from a DHS social worker and reviewing a number of
                                       4


documents submitted by the State, the juvenile court found the mother had made

insufficient progress in addressing her substance abuse issues and was unable

to provide her children a safe and stable environment as a result. The juvenile

court terminated the mother’s parental rights pursuant to Iowa Code section

232.116(1)(f) (2015) as to C.M. and W.M. and section 232.116(1)(h) as to P.M.

      The juvenile court explicitly considered whether termination was in the

children’s best interests. The court noted the children did have a bond with the

mother, although it had been weakened since their removal from her care more

than a year earlier. The juvenile court also found the children were very bonded

to their paternal grandparents and felt comfortable and secure in their

grandparents’ home. The paternal grandparents showed interest in adopting the

children and were open to allowing ongoing contact in some form with both

parents, which the juvenile court found would be beneficial to the children. The

court concluded termination of the mother’s and father’s parental rights was in

C.M., W.M., and P.M.’s best interests because it would allow for the children to

achieve permanency, safety, and stability through adoption.

      The mother appeals.

II. Standard of Review

      We conduct a de novo review of proceedings terminating parental rights.

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014). An order terminating parental

rights will be upheld if there is clear and convincing evidence of grounds for

termination under Iowa Code section 232.116. In re D.W., 791 N.W.2d 703, 706

(Iowa 2010). Evidence is “clear and convincing” when there are no serious or

substantial doubts as to the correctness of conclusions drawn from it.          Id.
                                          5


Although we are not bound by the factual determinations of the juvenile court, we

do give weight to them, particularly regarding the credibility of witnesses. Id.

The primary consideration of our review is the best interests of the child. In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).

III. Analysis

       Termination of parental rights under Iowa Code chapter 232 follows a

three-step analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). First, the

court must determine if a ground for termination under section 232.116(1) has

been established. Id. Second, if a ground for termination is established, the

court must apply the framework set out in section 232.116(2) to decide if

proceeding with termination is in the best interests of the child. Id. Third, if the

statutory best-interests framework supports termination of parental rights, the

court must consider if any statutory factors set forth in section 232.116(3) should

serve to preclude termination. Id.

       The mother makes two arguments on appeal.             First, she argues her

children could have been safely returned to her care and as a result, the State

failed to prove by clear and convincing evidence the final element of the ground

for termination as to each of her children. See Iowa Code § 232.116(1)(f)(4),

(h)(4). Second, she argues the juvenile court’s decision to terminate her parental

rights was improper because a statutory factor weighing against termination was

present. See Id. § 232.116(3)(c) (“The court need not terminate the relationship

between the parent and child if the court finds . . . [t]here is clear and convincing

evidence that the termination would be detrimental to the child at the time due to

the closeness of the parent-child relationship.”).
                                        6


      Upon our de novo review, we agree with the juvenile court’s conclusion

that C.M., W.M., and P.M. could not be safely returned to the mother’s care at

the time of the termination hearing. The mother’s repeated failures in inpatient

substance abuse treatment programs and recent positive drug tests show that

she has not resolved the substance abuse issues that led to the removal of her

children from her care. She has also failed to address adequately her mental

health needs. The issues that necessitated her children’s removal continue to

exist, and as a result, C.M., W.M., and P.M. could not be safely returned to her

care on November 10, 2015.

      We also agree with the juvenile court’s conclusion that termination was

appropriate in spite of the fact the children were bonded to the mother. The

language of 232.116(3) is permissive, so a juvenile court may choose to forego

termination if any of the listed circumstances are satisfied, but the court is not

obligated to do so. See In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App.

2011). Here, although it is true the children were bonded with their mother, we

find they were also bonded with their paternal grandparents.        The paternal

grandparents wished to adopt the children and give them stability their mother

could not. Termination is in C.M., W.M. and P.M.’s best interests because it will

best serve their physical, mental, and emotional needs and further their long-term

nurturing and growth.

      AFFIRMED.